Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 1 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 2 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 3 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 4 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 5 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 6 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 7 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 8 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 9 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 10 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 11 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 12 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 13 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 14 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 15 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 16 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 17 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 18 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 19 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 20 of 24
Case 1:16-cr-00266-PGG Document 129 Filed 03/16/21 Page 21 of 24
MEMO ENDORSED:
Defendant Jean Valdez’s second application for compassionate release is denied.
On June 19, 2017, Defendant Valdez pled guilty to conspiring to distribute and possess with
intent to distribute five kilograms and more of cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A)
and 846. (Plea Tr. (Dkt. No. 98)) On October 20, 2017, this Court sentenced Valdez to 135
months’ imprisonment. (Sent. Tr. (Dkt. No. 116) at 31) Valdez is currently incarcerated at the
prison camp associated with FCI-Fort Dix. His projected release date is November 12, 2025.
(See June 8, 2020 Govt. Opp. (Dkt. No. 126) at 1-2)
On May 10, 2020, Valdez moved for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A), arguing that the COVID-19 virus presented a serious risk to his health. (See
(Dkt. No. 124) (Valdez’s motion was docketed on June 1, 2020)) On June 9, 2020, this Court
denied Valdez’s application by memo endorsement, finding that Valdez (1) had not exhausted
his administrative remedies; (2) faced a low risk of contracting the COVID-19 virus and was in
good health; and (3) had not met his burden to demonstrate that he would not present a danger to
the community if he were released. (See June 9, 2020 Order (Dkt. No. 127))
On March 16, 2021, Valdez filed a second motion for compassionate release pursuant to 18
U.S.C. § 3582(c)(1)(A). (See Def. Mot. (Dkt. No. 129))
As to exhaustion of administrative remedies, Valdez claims that – in an “April 2020” letter – he
asked the warden of FCI-Fort Dix to move for his release pursuant to the compassionate release
statute. (Id. at 3) The Bureau of Prisons has no record of this letter, however, and the
Government again argues that Valdez has not exhausted his administrative remedies. (Mar. 30,
2021 Govt. Opp. (Dkt. No. 131) at 1-2)
Even if Valdez had exhausted his administrative remedies, his application for compassionate
release fails on the merits. Valdez – who is 40 years old – claims that he suffers from obesity,
with a BMI of 32, and hypertension. (Def. Mot. (Dkt. No. 129) at 1, 9) He also contends that
cases of COVID-19 are rising at FCI-Fort Dix, and that “[s]ixty five of the 136 men housed at
the Camp are currently positive.” (Id. at 1-2; see also id. at 4-5)
In its March 30, 2021 submission, the Government asserts that “while Fort Dix has had a large
number of inmates and staff test positive for the COVID-19 virus and currently has confirmed
active cases for 15 inmates and 42 staff, Valdez has regularly tested negative for COVID-19 and
has been housed in the completely separate Camp at Fort Dix which, as of the date of this filing,
does not have any confirmed active cases of COVID-19.” (Mar. 30, 2021 Govt. Opp. (Dkt. No.
131) at 3)
As of May 24, 2021, there are no COVID-19 positive inmates or staff at FCI-Fort Dix or the
associated prison camp. Since the outset of the pandemic, 1,781 inmates have contracted and
recovered from the COVID-19 virus; 93 staff members have contracted and recovered from the
virus; and two inmates and no staff members have died as a result of the virus. See COVID-19
Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited May 24,
2021). As of May 24, 2021, 247 staff members and 1,481 inmates have been inoculated with a
COVID-19 vaccine. Id.
On March 22, 2021, Valdez was offered the Pfizer COVID-19 vaccine, but he refused the shot.
(Mar. 30, 2021 Govt. Opp. (Dkt. No. 131) at 3; see also Mar. 30, 2021 Govt. Opp., Ex. A, at 25,
34 (medical records showing that Valdez refused the COVID-19 Pfizer vaccine))
Given these circumstances, Valdez has not shown that “extraordinary and compelling reasons”
justify his release. See, e.g., United States v. King, No. 16-CR-478-11 (CS), 2021 WL 736422,
at *2 (S.D.N.Y. Feb. 24, 2021) (noting that defendant refused the Pfizer COVID-19 vaccine and
thereby “declined the opportunity to reduce his risk exposure to COVID-19 dramatically; he
cannot reasonably expect that prolonging his risk by declining vaccination will be rewarded with
a sentence reduction” (citation and quotation marks omitted)); id. (finding that extraordinary and
compelling circumstances did not exist and denying defendant’s motion for compassionate
release); United States v. Bryant, No. 06-CR-17-LTS, 2021 WL 738838, at *2 (S.D.N.Y. Feb.
24, 2021) (“[The defendant’s] refusal to accept a risk-mitigating measure [i.e., the vaccine], even
one with a period of delay in its efficacy, is relevant to whether the risk of infection he faces in
the MDC is extraordinary and militates against finding that the degree of risk compels release.”);
see also United States v. Mascuzzio, No. 16 Cr. 576 (JFK), 2021 WL 794504, at *3 (S.D.N.Y.
Mar. 2, 2021) (“[E]ven if [the defendant’s] health issues constituted ‘extraordinary and
compelling reasons’ to reduce his sentence – which the Court would be hard-pressed to conclude
in light of [the defendant’s] voluntary refusal of an approved vaccine[,] . . . application of
the § 3553(a) sentencing factors once again outweighs the reasons [the defendant] proffers for a
reduction to his sentence.” (citations omitted)))
Finally, Valdez’s second compassionate release motion – like his first application – does not
demonstrate that he would not present a danger to the community if he were released. As
discussed in this Court’s June 9, 2020 Order denying Valdez’s first compassionate release
motion (see Dkt. No. 127) at 15), Valdez participated in a conspiracy to distribute 50 to 150
kilograms of cocaine. He used vehicles with trap compartments to transport cocaine between
New Jersey and New York nearly every day for several months. Law enforcement officers
recovered $120,000 in cash in his residence. (Sent. Tr. (Dkt. No. 116) at 10, 12, 26-27; PSR ¶¶
14-18, 29, 34) In sum, there is compelling evidence that Valdez’s release at this time would
present a danger to the community.
Accordingly, Valdez’s second motion for compassionate release (Dkt. No. 129) is denied. A
copy of this memo endorsement will be mailed to Defendant by Chambers.




Dated: May 24, 2021
